Citation Nr: 0722035	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and D.C. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1977 to November 
1977, with over 25 years of additional service in the Army 
National Guard.  A period of active duty for training 
purposes was confirmed to have commenced on April 26, 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

Additional evidence was received at the Board in November 
2006.  The veteran has waived initial review of this evidence 
by the RO.  


FINDINGS OF FACT

1.  The veteran began a period of active duty for training 
purposes on April 26, 2003.  

2.  The veteran reported symptoms that included 
gastrointestinal complaints and bloating on April 26, 2003.  

3.  After two days without treatment by a medical 
professional, the veteran was referred for the examination 
and testing which resulted in the discovery of his bladder 
blockage on April 28, 2003.  

4.  The medical evidence establishes that the veteran's 
kidney disability was caused by the urinary blockage that 
likely grew more severe during the 48-hour period during 
which time the veteran was on active duty for training and 
did not receive medial care.




CONCLUSION OF LAW

A kidney disability was incurred in or aggravated by the 
veteran's period of active duty for training purposes.  
38 U.S.C.A. §§ 101(24), 5107(b) (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

The veteran contends that his kidney disability developed as 
a result of failure to recognize and treat his urinary 
blockage during his National Guard annual training.  He 
states that he and some other members of his unit arrived 
three days before the training was scheduled to begin in 
order to do some prepatory work.  He began to experience 
symptoms the very first day he was there, but was told that 
medical personnel would not arrive for three days and to wait 
until then for treatment.  After the medical personnel 
arrived, they waited two more days before sending him to a 
hospital for testing and treatment.  The veteran notes that 
his urinary blockage caused his kidneys to cease functioning, 
and resulted in permanent damage.  He argues that it was the 
delay in treatment that led to the shut down of his kidneys 
and resulting damage.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's medical records include a Report of Medical 
Examination dated June 2000.  This examination noted that the 
prostate was slightly enlarged, and there was increased 
testicular firmness on the right side.  However, there were 
no findings regarding urinary problems, kidney problems, or 
alcohol abuse.  A Report of Medical History obtained at this 
time was also negative for these complaints.  The veteran 
indicated that he used to drink moderately until 
approximately six months ago.  He did not report any health 
problems.  

Orders dated March 2003 show that the veteran's Army National 
Guard unit was scheduled to report for annual training on 
April 26, 2003.  

A sick slip dated April 26, 2003 states that the veteran was 
seen for gastrointestinal complaints.  He was taken off duty 
and sent to quarters until he could be examined by a 
physician's assistant later that day.  

Other records dated April 26, 2003 also note that the veteran 
complained of gastrointestinal problems.  The veteran said 
that his complaints had been present for three days.  He was 
noted to have a history of hemorrhoids, and to have been 
experiencing rectal bleeding for two to three days.  He also 
complained of swelling in the abdomen.  The assessment was 
external hemorrhoids secondary to alcoholic cirrhosis.  

Records from April 28, 2003 show that the veteran was 
experiencing the same pain as before.  He reported that his 
legs were swollen, and that walking even a short distance 
made him short of breath.  The veteran reported being hot one 
minute followed by a chill lasting for 30 to 40 minutes.  His 
bloating seemed to persist but his hemorrhoids seemed to be 
improving.  The assessment was chronic obstructive pulmonary 
disease exacerbation with ongoing tobacco abuse, suspect 
ascites secondary to long-standing alcohol abuse and possible 
cirrhosis, and worsening peripheral edema.  

Additional April 28, 2003 records show that the veteran 
complained of pain in his legs.  There was swelling in the 
legs, abdominal swelling, a cough, and shortness of breath.  
A history of alcohol abuse and smoking was noted.  The 
veteran's symptoms were said to be of five days duration.  

An April 28, 2003 Patient Release/Discharge Instructions form 
is only partially legible, but is noted to contain a 
diagnosis of obstructive uropathy.  He was to be transferred 
to a civilian hospital for further evaluation.  Additional 
records dated April 28, 2003 suggest that this form was for 
release from the medical facilities of Fort Jackson.  

Private medical records from Providence Hospital dated April 
29, 2003 state that the veteran had a two to three week 
history of increasing fatigue, dyspnea on exertion, 
increasing abdominal distension, progressive leg edema, and a 
feeling of incomplete bladder emptying accompanied by 
nocturia and a weak stream when voiding.  He had been 
fulfilling his reserve obligation at Fort Jackson, where he 
was noted to have significant peripheral edema and was taken 
to Moncrief Army Hospital.  There he was noted to be severely 
acidotic and markedly anemic.  A renal ultrasound conducted 
there showed normal to slightly large sized kidneys with 
marked bilateral hydronephrosis and bilateral ureterectasis 
down to the level of the bladder, which was itself markedly 
distended with markedly irregular walls and the possibility 
of a posterior diverticulum.  The bladder was drained with a 
catheter, and the veteran was transferred.  The impression 
was subacute renal failure due to obstructive uropathy.  The 
site of the obstruction seemed to be the bladder outlet, 
although it was not clear as to what was the nature of the 
obstruction lesion.  The records further note that the 
veteran's previous testicular swelling might have been an 
early clue as to his current process.  

A letter dated May 2003 from the second year internal 
medicine resident who had been following the veteran contains 
a lists of the veteran's medical problems and the treatment 
he had been afforded.  This doctor states that it was 
difficult to understand if there was pre-existing renal 
disease or not.  

Private hospital records show that the veteran had been 
admitted on May 2, 2003 and discharged on May 13, 2003.  He 
was a transfer from Providence Hospital.  The discharge 
diagnosis was acute renal failure not completely resolved.  
The main etiology looked to be post renal obstruction.  The 
main culprit was hydronephrosis with neurogenic bladder.  A 
history of alcoholism was noted.  

Additional records dated May 14, 2003 show that the veteran 
received follow up care at Eisenhower Army Medical Center.  
The admission note states that the veteran was being treated 
for post obstructive nephropathy, probably secondary to a 
history of benign prostatic hydropathy or bladder outlet 
obstruction.  He reported having difficulty urinating for 
about one month.  The veteran denied a history of trauma.  

On a form entitled Report of Investigation, Line of Duty and 
Misconduct Status dated May 2003, it was indicated that the 
veteran had first been seen on April 28, 2003 with complaints 
of abdominal cramps and shortness of breath.  The medical 
diagnosis was acute renal failure, thrombocytopenia, anemia, 
and posterior diverticulum.  The veteran was noted to have 
been present for duty.  The remarks stated that an 
investigation revealed several expert medical determinations 
that this was a result of a history of chronic alcoholism.  
The conclusion was that the veteran's illness was not in the 
line of duty, and was the result of his own misconduct.  

A June 2003 letter from the headquarters of the veteran's 
National Guard unit to the veteran states that the line of 
duty incident of April 28, 2003 had been determined to have 
been not in line of duty, not due to misconduct, existed 
prior to service, no aggravation.  The letter added that this 
determination was reached because the veteran did nothing 
related to duty to bring about the abdominal swelling or 
cramps.  

July 2003 records state that the veteran has end stage renal 
disease secondary to obstructive nephropathy, possibly due to 
a neurogenic bladder.  

December 2003 records from Eisenhower Army Medical Center 
note that the veteran had recently been hospitalized for 
obstructive renal failure secondary to bladder outlet 
obstruction.  He was being followed by a private facility for 
probable permanent kidney damage, and a catheter was left in 
place. 

In a National Guard report dated August 2004, it was 
determined that a finding of not in the line of duty, not due 
to own misconduct, existed prior to service with no 
aggravation had been approved for the veteran's acute renal 
failure, thrombocytopenia, anemia, and posterior 
diverticulum.  The report stated that the veteran had 
complained of abdominal distension, shortness of breath, leg 
swelling, and fatigue a few days after the start of his two 
weeks of annual training.  These symptoms had significantly 
worsened over the previous two to three weeks.  He was 
admitted to the hospital at Fort Jackson the next day, where 
he was diagnosed with subacute renal failure and probable 
diverticulum, thrombocytopenia, and anemia.  The veteran was 
transferred to a civilian hospital where the evidence 
suggested that urinary obstruction was the cause of renal 
failure.  The report concluded that the veteran's renal 
failure and other conditions had been developing for weeks to 
months prior to annual training and were not caused or 
permanently aggravated by military duty.  It added that the 
records do not support that the delay in assessment and 
treatment of a few days aggravated the renal failure or 
compromised the overall care.  

Private medical records dated from April 2004 to September 
2004 show that the veteran continued to be followed for 
chronic renal failure.  September 2004 records attribute the 
original bladder obstruction to a neurogenic bladder.  

A February 2006 letter from the veteran's private urologist 
recounted the veteran's history.  He was noted to have 
developed urinary retention with significant elevation of his 
creatine unexpectedly several years ago, and had been treated 
at an Army hospital.  The doctor believed that this appears 
to have been a congenital bladder neck obstruction with a 
resultant decompensation of his bladder into what would be 
referred to as a neurogenic bladder that was hypotonic in 
nature.  He had developed compromised renal function as a 
result.  

In a statement dated July 2006, J.D.C. writes that he drove 
the veteran to annual training on April 23, 2006.  The 
veteran had been taken to see the medics on April 24, when he 
was told he would have to wait for treatment by a medical 
professional until April 26 when the main body of their unit 
arrived.  The veteran continued to work during the two days 
he waited to be treated.  

The veteran has offered testimony at two hearings.  The first 
hearing was conducted in May 2006 before a decision review 
officer at the RO, and the second was a video conference 
hearing conducted by the undersigned Acting Veterans Law 
Judge in November 2006.  In essence, the veteran and his 
witness, a member of the same National Guard unit as the 
veteran, testified that the veteran developed his disability 
as a result of events that transpired at the beginning of his 
April 2003 annual training.  His unit was scheduled to arrive 
on April 26, 2003, but he actually arrived on April 23, 2003, 
to perform duties for his unit on what he called a split 
training certificate.  The veteran began to experience 
symptoms on the day that he arrived, including stomach pains 
and an inability to use the restroom.  His sergeant noticed 
his problems and sent him to the barracks.  He sought 
treatment for his problems, but was told that the medical 
personnel would not arrive until April 26, 2003.  He was seen 
at that time, but was not sent to the hospital until April 
28,, 2003.  The veteran had basically been unable to urinate 
for those five days.  The veteran testified that he has 
permanent kidney damage, and that he will eventually require 
dialysis.  See Transcripts.

The Board finds that entitlement to service connection for 
the veteran's kidney disability is warranted.  

Initially, the Board notes that in spite of the initial 
medical findings dated April 2003 which speculate that the 
veteran had cirrhosis due to alcoholism, and the initial line 
of duty determination in May 2003, there is no medical 
evidence to indicate that the veteran is an alcoholic, or 
that he had any preexisting kidney disability prior to April 
2003.  The June 2000 medical examination was completely 
negative for evidence of alcoholism, bladder blockage, or a 
kidney disability.  In this regard, the Board notes that the 
line of duty determinations dated subsequent to May 2003 do 
not include alcoholism as a cause. 

The medical evidence clearly establishes that the veteran's 
kidney disability was caused by the blockage of urine in the 
veteran's bladder.  The exact cause of this blockage is 
unclear, but as the veteran has not claimed entitlement to 
service connection for his bladder disability, it need not be 
addressed by the Board.  The key question that must be 
answered is whether or not the urine blockage either caused 
or aggravated the veteran's kidney disability during the 
period of active duty for training that began on April 26, 
2003.  

There is conflicting evidence as to exactly when the 
veteran's symptoms first began.  The veteran testified that 
his symptoms began on April 23, 2003 when he arrived three 
days early to assist in preparation for the annual training 
that was to begin on April 26, 2003.  This testimony is 
supported not only by the buddy statement from J.D.C., but by 
the April 28, 2003 medical records which state that the 
veteran's symptoms began five days previously.  In contrast, 
the April 29, 2003 records from Providence Hospital indicate 
that the veteran's symptoms began over the previous two to 
three weeks.  However, the Board believes that whether the 
symptoms began five days or three weeks before receiving 
treatment, the salient fact remains that there was a 48 hour 
delay between the veteran's initial consultation on his first 
day of active duty on April 26, 2003, and his being sent to 
the hospital for treatment on April 28, 2003.  The question 
remains as to whether or not this 48 hour delay either caused 
or aggravated the veteran's kidney disability.  

On review, the Board notes finds that the medical evidence 
does not directly address whether or not the 48 hour delay in 
treatment caused or aggravated the veteran's kidney 
disability.  While the August 2004 National Guard report 
states that the records do not support the delay as being a 
cause of the veteran's kidney disability, the author of the 
report does not cite to any specific evidence for this 
conclusion.  Additionally, the report did not address the 
matter or whether or not the 48 hours without treatment was 
an aggravating factor leading the kidney failure.  In 
contrast, the preponderance of the medical evidence 
establishes that the veteran's kidney failure and present 
disability was caused by the urinary blockage.  It is more 
than likely that the longer the duration of the blockage, the 
greater the damage to the kidneys.  In the absence of any 
specific opinion to the contrary, the Board concludes that 
the evidence is at the very least, in relative equipoise.  
Therefore, the benefit of the doubt must be resolved in favor 
of the veteran, and entitlement to service connection for a 
kidney disability is established.  




ORDER

Entitlement to service connection for a kidney disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


